Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
In the amendment dated 01/28/2021, the following occurred: Claims 13-20 have been withdrawn.
Claims 1-12 are examined.

	
Priority
This application claims priority to U.S. Provisional Patent Application No. 62/668,449 dated 05/08/2018.

Information Disclosure Statement
The Information Disclosure Statements(s) (IDS) submitted on 11/08/2019 and 01/28/2021 are in compliance with the provisions of 37 CFR 1.97 and has/have been fully considered by the Examiner.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 falls into at least one of the statutory categories (i.e., process). The following claim 1 is an abstract idea for organizing human activity:
identifying a source EHR of a patient, wherein the source EHR comprises one or more elemental parts, each elemental part comprising a plurality of data fields where each data field has data stored therein;
creating a unique Accountability Indicator (A-I) using data stored within certain ones of the plurality of data fields that uniquely identify the source EHR; and
creating a data file for each data field of the source EHR, each data file comprising the unique A-I, a Field Indicator Code (FIC) identifying each said data field, and the data from each said data field.

The identified claim elements, as drafted, is a process that under the broadest reasonable interpretation (BRI) covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) for creating 
Regarding additional elements, there are none. For at least this reason, the abstract idea of claim 1 has not been integrated into practical application.
As such, without additional elements, the abstract idea of claim 1 does not claim significantly more than the judicial exception. Therefore, claim 1 is ineligible and rejected under 35 U.S.C. §101.

Claims 2-12 are similarly rejected under 35 U.S.C. §101 because the claims, when considered alone or as an ordered combination, either (1) merely further define the abstract idea and/or (2) do not further limit the claim to a practical application and/or (3) do not provide an inventive concept such that the claims are subject matter eligible.	

Claim(s) 2-9 and 12 merely further describe the abstract idea (e.g. the elemental parts, e.g. the data fields, e.g. the A-I, e.g. a cloud-based record).

Claim 10 further describes the additional element of a portable storage device that implements the identified abstract idea, which does not integrate the judicial exception into a practical application. The additional element aforementioned is not described by the applicant and is recited at a high-level of generality (i.e., a generic computer or computer component performing a generic computer or computer component function that facilitates the identified abstract idea) such that this amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the portable storage device to perform the method of claim 1 amounts to no more than mere instructions to apply the exception using a generic computer and/or component(s). Mere instructions to apply an exception using a generic computer and/or generic computer component(s) cannot provide an inventive concept (“significantly more”).

Claim 11 merely further describes the portable storage device (see analysis, supra).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2017/0235890) in view of Packham (US 7,194,479).

Re. CLAIM 1, Chen teaches a method of creating unstructured data files comprising information in Electronic Health Records (EHRs), the method comprising:
identifying a source EHR of a patient, wherein the source EHR comprises one or more elemental parts, each elemental part comprising a plurality of data fields where each data field has data stored therein (Abstract and Fig. 1 teaches patient medical data is received by the system in a source file format. The Examiner interprets a source file as necessarily identified. Fig. 1 and [0035] teaches an EHR system that utilizes EHRs/patient medical data (a source EHR). [0044, 0045] teaches all data is stored as Medical Object (MOB) having component parts (elemental parts) including attributes, properties, and Mobbits (each comprising a plurality of data fields). [0062] teaches the component parts consist of pertinent file data extracted from the source file, e.g. Patient Profile properties (see [0047]). Claim 1 teaches data containers (data fields) for the data. The Examiner notes only one of these elemental parts is required for the claim to be met.);
creating a unique Accountability Indicator (A-I) using data stored within certain ones of the plurality of data fields that uniquely identify the source EHR ([0045] teaches MOB attributes include MOB ID. [0046] teaches a Medical Object Definition (MOD), which defines the structure of the MOB, includes a MOD unique identifier (MOD ID). Fig. 3 teaches the MOD (and MOD ID) is defined by the MOB and defines the MOB in turn. The Specification (at para. 0012) describes the A-I as helping to ensure that each individual exported data file can be properly restored. The Examiner interprets the MOD ID as the unique A-I and further notes that it is created.); and
creating a data file […] of the source EHR, each data file comprising the unique A-I, a Field Identifier Code (FIC) […], and the data from each said data field ([0062] teaches creating a data record, e.g. MOB, from a source file as well as creating a destination file from MOBs. Fig. 3 and [0046] teaches the property schema of the MOD, which defines the properties of a MOB, can implement the MOD by defining the permitted content of a document, and the MOD property schema includes property names (field data of a data field), value type/format (Field Identifier), optionality, and indexability. The Examiner interprets the value of the value type/format as the field identifier code (FIC). Claim 1 teaches data containers (data fields) for the MOB data component parts. [0047] teaches a Patient Profile property, e.g. DOB, SSN, address, phone, similar to data in data fields of Applicant’s Fig. 3.)

Chen may not teach 
for each data field […]; or 
[…] identifying each said data field.

Packham teaches 
creating a data file for each data field […] (Abstract and Fig. 1 teaches a field identifier(s)/fieldname(s) with associated data value(s) (Chen’s FICs) (for each data field) and at least a second file generated with at least one of the field identifiers. Fig. 1 and Fig. 2 teaches a data string (Chen’s data container data) associated with a field identifier/fieldname and an assigned data value is written to a data file.); and
[…] identifying each said data field (Fig. 2 teaches using the properties file including the field identifier/fieldname to identify and build a data string, assign a value to the data string, format the data string, and write the data string(s) to a file. The Examiner interprets one data string is written to each data file.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the data generator system and method of 

Re. CLAIM 2, Chen/Packham teaches a method in accordance with claim 1, wherein the elemental parts each comprise patient identifying information, provider identifying information, or information identifying a medical procedure or event (Chen [0046] teaches patient identifying data. The Examiner notes only one of these is required for the claim to be met.)

Re. CLAIM 3, Chen/Packham teaches a method in accordance with claim 1, wherein the data fields are selected from the group consisting of patient name, patient address, patient social security number, patient date of birth, date of a medical procedure or event, medical code of a medical procedure or event, date of a medical procedure or event, report associated with a medical procedure or event, provider name, provider identification number, or provider address (Packham Col. 1, Ln. 65-Col. 2, Ln. 5 teaches identifying a data field, providing a data definition including the data field in a property file, and providing the data field to the data file using the property file. The Examiner interprets the data field as selected for generating the data file. Chen [0047] teaches MOB properties identify record attributes and include patient identifying data such as, without limitation, a Patient Profile including name, DOB, SSN, address, phone, Master Patient ID. The Examiner notes only one of these data fields are required for the claim to be met.)

Re. CLAIM 5, Chen/Packham teaches a method in accordance with claim 1, wherein creating a data file comprises creating a concatenated data string for each data field of the source EHR (Packham Col. 1, Ln. 65-Col. 2, Ln. 5 teaches a data file generated for a data field. The Examiner interprets a data file is generated for each MOB data extracted from the source patient medical data/EHR. Packham Col. 3, Ln. 65-Col. 4, Ln. 2 teaches the properties file comprises definitions of values for field identifiers/field names and definitions of data string formats as a concatenation of field identifiers/field names. See also Packham Fig. 1 and Col. 4, Ln. 50-53 for a concatenated data string (created for each data field).)

Re. CLAIM 6, Chen/Packham teaches a method in accordance with claim 1, wherein the A-I comprises a header for each data string created for each data file (The Examiner interprets Chen’s MOD ID as the unique A-I. Packham Col. 4, Ln. 5-25 teaches a properties file HEADER (of Chen’s MOD ID) helps define the data string formats for generating the data file(s).)

Re. CLAIM 7, Chen/Packham teaches a method in accordance with claim 6, wherein creating a unique A-I for each data string further comprises creating a unique A-I of a fixed length for each data string (The Examiner interprets Chen’s MOD ID comprising Packham’s Header as the unique A-I. Packham Col. 4, Ln. 13-20 and Col. 4, 26-29 teaches the definition of the data string formats, e.g. HEADER, within the properties file includes definitions of the length of the data fields. The Examiner interprets Chen’s MOD ID/Packham’s Header as fixed in length.)

Re. CLAIM 8, Chen/Packham teaches a method in accordance with claim 1, wherein each FIC comprises a text string (Packham Col. 4, Ln. 5-12 and Col. 4, Ln. 29-35 teaches an exemplary field identifier/field name “TOSYSID” and an associated value “FGRCIRAS” (a text string).)

Re. CLAIM 9, Chen/Packham teaches a method in accordance with claim 1, wherein each FIC comprises a number (Packham Col. 4, Ln. 5-12 and Col. 4, Ln. 29-35 teaches an exemplary field identifier/field name “ASRSENTTIME” and associated value “2002010103030401” (a number).)

Re. CLAIM 10, Chen/Packham teaches a method in accordance with claim 1, further comprising storing each created data file on a portable storage device (Packham Fig. 2 and 3 teaches storing data files and secondary storage. Chen Abstract teaches sharing patient medical data among users and sharing a destination file (Packham’s generated data file) with a second user via the internet. Chen Fig. 5 and [0026] teaches a user terminal, e.g. a tablet, which may include removable data storage (a portable storage device). The Examiner interprets the generated data files as shared with a user tablet and stored on a removable data storage.)

Re. CLAIM 12, Chen/Packham teaches a method in accordance with claim 1, further comprising storing a cloud-based record associated with a data field of a created data file (Packham Fig. 2 and 3 teaches storing data files and secondary storage. Chen Abstract teaches sharing patient medical data among users and sharing a destination file (Packham’s generated data file) with a second user via the internet (the cloud). Chen Fig. 5 and [0026] teaches sending the destination file to a user terminal, e.g. a tablet, which may include removable data storage. The Examiner interprets received destination files as cloud-based records. The Examiner interprets the destination file(s) as stored on the tablet.)

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Packham and Joe et al. (US 2014/0039931).

Re. CLAIM 4, Chen/Packham teaches a method in accordance with claim 1, wherein the certain ones of the plurality of data fields that uniquely identify the source EHR comprise at least patient name, patient social security number, patient date of birth, type of medical procedure or event, […] (Chen [0047] teaches patient identifying data such as, without limitation, name, DOB, SSN, address, phone, Master Patient ID. [0050] teaches MOB properties includes procedure code and diagnostic code (type of medical procedure or event). Chen Fig. 3 also teaches Creator and Creation date MOB attributes.)

Chen/Packham may not explicitly teach date of medical procedure or event and provider name.
Joe teaches date of medical procedure or event and provider name ([0007] teaches date of diagnosis and [0054] teaches TIME and TIMESPAN attributes for the dates of historical information. The Examiner interprets a TIME attribute as an attribute for a date of diagnosis). [0091] teaches a provider index having provider name(s) (Chen’s creator).)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Joe with teaching of Chen/Packham since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Chen/Packham or Joe. Providing information (as taught by Joe) does not change or affect the normal source data extraction functionality of the information exchange system and method of Chen/Packham. Extracting source information would be performed the same way even with the addition of additional information. Since the functionalities of the elements in Chen/Packham and Joe do not interfere with each other, the results of the combination would be predictable. Alternately, KSR rationale B would be used to substitute Joe’s provider name for Chen’s creator and Joe’s date of diagnosis for Chen’s creation date.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Packham and Saxena et al. (US 2018/0165416).

Re. CLAIM 11, Chen/Packham teaches a method in accordance with claim 10, further comprising […] said portable storage device […] (Chen [0034] teaches a suitably configured individual access terminal, e.g. tablet. Chen Fig. 5 and [0026] teaches the user terminal, e.g. the tablet, which may include removable data storage. The Examiner interprets the destination file(s) as stored on a receiving tablet. The Specification (at para. 0040) describes biometric information as patient-created security such as a fingerprint scan or a facial recognition scan. The Examiner interprets the user terminal as capable of securing the stored information using biometric information, i.e., known username/password computer capabilities.)

Chen/Packham may not teach securing […] using biometric information of the patient.
Saxena teaches securing […] using biometric information of the patient ([0139] teaches information is provided/received to/by the patient in accordance with HIPAA. The Examiner interprets the user of Chen’s receiving tablet as the patient. [0171] teaches input data may include a user gesture, a voice command from a user, or data associated with a user e.g. retina scan or fingerprint, each of which is biometric information of the user. The Examiner interprets Chen’s tablet as suitably configured for individual access, i.e., secured and accessed by an appropriate user input (biometric information).)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the method for providing healthcare-related block-chain associated cognitive insights of Saxena to provide user input to a computer 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Harding et al. (US 10,468,126) for teaching a clinical activity network.
Mather (US 2010/0146013) for teaching generalized self-referential file system and method and system for absorbing data into a data store.
Rosen et al. (US 2015/0100578) for teaching adding descriptive metadata to digital content, biometric metadata generation, storage devices, and user devices.
Weinstein (US 2014/0136234) for teaching mapping patient created data from external systems
Baloor et al. (US 2016/0019299) for teaching deep semantic search of electronic medical records including unstructured data, electronic medical record schema and xml file, and indexing EMRs.
Douglass et al. (US 2016/0085914) for teaching aggregating a patient’s disparate medical data from multiple sources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626